Citation Nr: 0703422	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-21 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service during World War II.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The appellant requested a 
hearing at the RO before a Veterans Law Judge, but she did 
not appear for the hearing, which was scheduled for 
July 2006.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 1992, the Board denied entitlement to service 
connection for the cause of the veteran's death; the 
appellant did not timely appeal that decision.  

2.  There is new evidence received since the January 1992 
Board decision that relates to a material fact necessary to 
substantiate the claim and which raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1992 Board decision that denied entitlement 
to service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2006).

3.  New and material has been received to warrant reopening 
of the claim of entitlement to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 5107, 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome of the current appeal, 
which results in reopening the appellant's claim of service 
connection for the cause of the veteran's death, VA's 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), need not be considered 
at this juncture. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
incurrence of certain chronic diseases including 
arteriosclerosis and pulmonary tuberculosis may be presumed 
if certain conditions are met.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Diagnosis of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation or treatment will not be accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374.  

In a decision dated in January 1992, the Board denied 
entitlement to service connection for the cause of the 
veteran's death.  In October 1992, the appellant filed a 
Notice of Appeal (NOA) from that decision with the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in December 1992, because the appellant's NOA was 
not timely filed, the Court dismissed the appeal for lack of 
jurisdiction, and the Board's January 1992 decision is final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

Where there is a final Board decision, the claim may only be 
reopened through the receipt of "new and material" 
evidence.  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).  

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

At the time the Board denied service connection for the cause 
of the veteran's death in January 1992, evidence of record 
included the veteran's death certificate, which shows the 
veteran died in July 1971 at age 49 and lists the cause of 
the veteran's death as internal hemorrhage due to pulmonary 
tuberculosis and coronary heart disease.  There were some 
service medical records in the file, none of which included 
any indication of the presence of pulmonary tuberculosis or 
heart disease.  The record included a July 1950 
"redetermination" report from the United States Army 
concerning the veteran's service dates and availability of 
service medical records.  Also in the record were records 
from San Lazaro Hospital pertaining to treatment there from 
July 17, 1942, to July 29, 1942.  

In addition, the claims file included a medical certificate 
dated in December 1951 from B.N., M.D., who certified that 
the veteran was in need of hospital treatment for pulmonary 
tuberculosis.  He stated the history was that the disease 
began in about the early part of 1945 as fever, persistent 
dry cough, chest pain, and easy fatigue.  The history was 
that the veteran had been confined on several occasions at 
hospitals and while hospitalized showed slight improvement 
but was never pronounced cured.  The physician reported 
current physical findings and stated that an X-ray was 
attached.  He said the diagnosis was pulmonary tuberculosis 
exudative bilateral.  

The record also included an X-ray report from Bethany 
Hospital dated in December 1951, in which R.N., M.D., stated 
that findings from X-rays of the lungs were suggestive of 
minimal exudative-productive, bilateral.  He said that 
diaphragmatic adhesion, left, was probably Koch's infection.  
The remaining evidence of record consisted primarily of 
medical certificates and X-ray reports dated in the 1950s 
that pertained to findings and diagnoses of pulmonary 
tuberculosis.  At an RO hearing in October 1991, the 
appellant testified that from the date of their marriage [in 
1948], the veteran had complained of his lung condition.  

Evidence added to the record since the January 1992 Board 
decision includes X-ray reports and medical certificates, 
some of which relate to findings and diagnoses of pulmonary 
tuberculosis in the 1950s and 1960s.  Also added were 
certificates from F.L., M.D., from directors of Lopez 
Hospital, and from M.A., M.D., certifying that the veteran 
was a patient of Lopez Hospital and was under Dr. F.L.'s care 
for pulmonary tuberculosis form 1947 to 1971.  The hospital 
directors certified that no records of that care exist.  

Other evidence added to the record includes an affidavit from 
A.V., M.D., dated in October 1950 in which he stated that he 
knew that the veteran was suffering from pulmonary 
tuberculosis during the early part of 1946.  He said that 
when he was working at the Gacula Clinic, the veteran became 
their patient for his pulmonary tuberculosis, which was 
already at the advanced stage as shown by radiological 
examinations.  Dr. A.V. stated that he had continued to treat 
the veteran to the present time (October 1950).  Also added 
to the record was an affidavit dated in May 1974 in which 
R.G., M.D., stated that he ran, owned, and directed the 
Gacula Clinic and Hospital and that when Dr. A.V. became a 
resident physician at his clinic in 1947, the veteran became 
their patient and was treated for pulmonary tuberculosis.  
Dr. R.G. stated that a chest X-ray taken in late 1948 
revealed a bilateral apical lesion of pulmonary tuberculosis.  
Dr. R.G. stated that he continued treatment of the veteran 
until the end of 1949 when the veteran's treatment was taken 
over by Dr. A.V.  

In addition to the foregoing, the appellant submitted the 
veteran's discharge certificate from the Philippine Army.  
She also submitted a copy of an undated PA, AGO Form 23 
(Revised 26 Feb. '45) in which an officer of the Philippine 
Army certified that to the best of his knowledge, 
information, and belief the information in the veteran's 
affidavit was true.  The veteran's affidavit, Affidavit for 
the Philippine Army Personnel, which preceded the 
certification, stated that he was captured and as of 
April 13, 1942, was a prisoner of war at Balanga, Bataan, 
Internment Camp.  He stated he was on the death march and on 
April 24, 1942, escaped at Baruya, Lubao, Pampanga.  He 
stated that from April 25, 1942, to June 20, 1942, he was in 
Pampanga sick with malaria, beriberi, and pneumonia and from 
June 21, 1942 to August 12, 1942 was confined to San Lazaro 
Hospital for treatment.  

The appellant has also submitted a copy of an Affidavit for 
Philippine Army Personnel, PA AGO Form 23 (Rev 18 Oct '45), 
dated in February 1946, in which the veteran certified that 
he was a POW from April 13, 1942, to April 23, 1942, and that 
after surrender in Bataan and during the death march, he 
managed to escape at Baruya, Lubao, Pampanga, on April 24, 
1942.  He stated the he was sickly at that time and after 
hospitalization at the San Lazaro Hospital malaria ward, he 
went home where he was cared for by his parents until he 
retuned to service November 1, 1944.  

The appellant also submitted a copy of a sworn affidavit 
dated in May 1950 from a technical sergeant in the Philippine 
Army.  He stated that he was the veteran's platoon sergeant 
and that with his unit the veteran participated in action 
from December 1941 continuously until the fall of Bataan on 
April 9, 1942.  The sergeant certified that the veteran 
joined the death march already stricken with malaria, 
"pulmonia" and beriberi.  

In addition, the appellant submitted a January 1950 
Memorandum to Former Philippine Military Prisoners of War of 
the Japanese from the Claims Committee, Liberated Military 
Personnel (Japan).  That memorandum, with no specific 
addressee, stated that it acknowledged receipt of a claim 
against the Government of Japan.  The memorandum indicated 
that the War Claims Commission, which had been formally 
organized in September 1949, was not yet functioning.  The 
memorandum recited the definition of a prisoner of war from 
section 6 of the War Claims Act of 1948 and spoke of 
potential awards to former POWs under that act.  

The appellant has also submitted February 2004 affidavits 
from two of the veteran's fellow servicemen.  One stated that 
during service the veteran related to him that he had 
pulmonary tuberculosis, beriberi, and malaria.  The other 
stated that when he served with the veteran from March 1944 
to March 1945, he knew the veteran to be sickly and knew that 
he had been confined at the San Lazaro Hospital in the 
malaria ward due to pulmonary tuberculosis.  

In its January 1992 decision, the Board denied the claim of 
entitlement to service connection for the cause of the 
veteran's death on the basis that diseases that caused his 
death, pulmonary tuberculosis and coronary heart disease, 
were not present in service, nor were they manifest within 
then applicable presumptive periods.  While new, the added 
medical evidence of the treatment and diagnosis of pulmonary 
tuberculosis in the 1950s and later is not material as it 
provides no evidence of the presence of pulmonary 
tuberculosis in service.  Further, that evidence does not 
tend to establish that pulmonary tuberculosis was manifest to 
a compensable degree within three years after the veteran's 
discharge from service in May 1946, which would be relevant 
to service connection for pulmonary tuberculosis on a 
presumptive basis.  The evidence attesting to the veteran 
having been treated by Dr. F.L. from 1947 to 1971 for 
pulmonary tuberculosis is new and material, but does not 
raise a reasonable possibility of substantiating service 
connection for pulmonary tuberculosis because the hospital 
administrators certified that no records are available.  This 
is crucial because 38 C.F.R. § 3.374 specifies that diagnoses 
of pulmonary tuberculosis by private physicians to show the 
disease was initially manifested after discharge from service 
must be confirmed by acceptable clinical, X-ray or laboratory 
studies or records of hospital observation or treatment.  

The Board does, however, find that the October 1950 affidavit 
from Dr. A.V. and the May 1974 affidavit from Dr. R.G. are 
new and material evidence and raise a reasonable possibility 
of substantiating service connection for pulmonary 
tuberculosis.  This is because these physicians not only 
discuss treatment of the veteran for pulmonary tuberculosis 
within three years after service, they also refer to X-ray 
studies, which may be acceptable evidence that active 
tuberculosis was present in service or within the presumptive 
period.  See Evans v. Brown, 9 Vet. App. 273, 284 (newly 
presented evidence need not be probabative of all elements 
required to award the claim).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

Action should be taken to attempt to obtain and associate 
with the claims file, reports of X-ray studies, clinical 
studies, and/or reports of hospital observation dated in 
1947, 1948, and/or 1949 at the Gacula Clinic pertaining to 
pulmonary tuberculosis.  Affidavits from Dr. R.G. and Dr. 
A.V. indicate any such records may be in the possession of 
the Gacula Clinic and Hospital, Dr. R.G., or Dr. A.V.  

The Board notes that effective October 7, 2004, VA amended 
38 C.F.R. § 3.309(c) to establish presumptive service 
connection for atherosclerotic heart disease in former 
prisoners of war following any period of POW captivity.  69 
Fed. Reg. 60083 (2004) (codified at 38 C.F.R. § 3.309(c) 
(2006).  The veteran's death certificate shows coronary heart 
disease as a cause of the veteran's death.  The appellant 
contends that the veteran was a former POW.  As outlined 
above, the appellant has submitted evidence in support of 
that contention, but the RO has not made a formal 
determination of the claimed POW status.  This should be done 
followed by adjudication of the claim of entitlement to 
service connection for the cause of the veteran's death on a 
de novo basis.  In this regard, the Board notes that when a 
provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirement for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  Spencer 
v. Brown, 4 Vet. App. 283, 288 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) such that the letter 
includes notice to the appellant of 
evidence needed to substantiate POW 
status for the veteran.  The letter 
should include information about the 
assignment of an effective date for the 
award of benefits if service connection 
for the cause of the veteran's death is 
granted.  The letter should also tell the 
appellant to provide any evidence in her 
possession that pertains to her claim.  

2.  Request that the appellant provide 
current addresses for the Galuca Clinic 
and Hospital, Dr. R.G. and Dr. A.V., 
along with release authorizations for 
their clinical records, X-ray reports, 
laboratory reports, and/or reports of 
hospital observation or treatment dated 
in the period from 1947 through 1948 and 
pertaining to the veteran's pulmonary 
tuberculosis.  Take action to obtain and 
associate with the claims file any 
records for which adequate information is 
received from the appellant.  

3.  Thereafter, after completion of any 
other development indicated by the state 
of the record, make a formal 
determination of POW status for the 
veteran with consideration of all 
evidence of record, including that 
submitted by the appellant.  Then, 
adjudicate, on a de novo basis, the claim 
of entitlement to service connection for 
the cause of the veteran's death.  If the 
benefit sought on appeal is not granted, 
issue an appropriate supplemental 
statement of the case and provide the 
appellant a reasonable period of time to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


